DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/3/22 is acknowledged.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Bower et al (US 2016/0093600) teaches a process of harvesting microLEDs from a substrate (¶¶ 0014, 0025) comprising the steps of: providing microLEDs on a carrier (¶¶ 0014, 0025); the microLEDs attached with an adhesive (¶ 0106); identifying defect regions (¶ 0012); and removing microLEDs in the defect regions (¶ 0115).  Bower, however, fails to teach that the process includes the steps of forming a solvent-resistant binding material on the defect regions and dissolving the exposed adhesive to separate the microLEDs located outside the defect region.
Saketi et al. (US 10,586,725) teaches a process of harvesting microLEDs from a substrate (Abst.; 2:66-3:11), comprising the steps of: providing microLEDs attached to a substrate with an adhesive (2:10-23); and dissolving the adhesive with a solvent to separate the microLEDs from the substrate (8:21-58). Saketi fails to teach or suggest identifying defect regions and forming a solvent resistant binding material over the defect regions prior to dissolving the adhesive such that the adhesive attachment of the microLEDs within the defect regions remain secured to the substrate.
Thus, none of the prior art, taken individually or in combination, fairly teaches or suggests all the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712